UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6275


SAMUEL ANTHONY WILDER,

                    Plaintiff - Appellant,

             v.

TARCIA L. JAMES, in her individual capacity as Nurse at McCormick
Correctional Institution; KELLIE L. BREWER, in her individual capacity as
Nurse at McCormick Correctional Institution; ASIA FEW, in her individual
capacity as Correctional Officer at McCormick Correctional Institution,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:16-cv-01457-CMC)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Anthony Wilder, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Anthony Wilder appeals the district court’s order denying his motion for

reconsideration of the court’s order denying his motion for an extension of time to file

objections to the magistrate judge’s report and recommendation. Wilder filed these

motions for relief in his proceedings on his 42 U.S.C. § 1983 (2012) complaint, which the

court dismissed. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Wilder v. James, No. 2:16-cv-

01457-CMC (D.S.C. Jan. 8, 2018; Jan. 31, 2018; Feb. 6, 2018; Mar. 19, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2